[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 07-12487                   NOV 08, 2007
                           Non-Argument Calendar            THOMAS K. KAHN
                         ________________________               CLERK


                      D. C. Docket No. 06-00208-CR-KD

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

RONALD LAJAMES WOOTEN,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                             (November 8, 2007)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

      Ronald LaJames Wooten appeals his conviction, after a jury trial, and 75-

month sentence for being a felon in possession of a firearm, a violation of 18

U.S.C. § 922(g)(1). On appeal, Wooten argues that the government established
only that he was present in a car in which a shotgun was hidden (in the trunk) and

failed to prove he had actual or constructive possession of the shotgun. He also

asserts that the district court erred, at sentencing, by adding a four-level

enhancement to his base offense level for possessing the shotgun “in connection

with” another felony, pursuant to U.S.S.G. § 2K2.1(b)(6).        Wooten admits he

possessed marijuana at the same time that the shotgun was found in the car, but

contends that because he did not possess the weapon “in connection with” another

felony, the offense-level computation was erroneous.

      Wooten preserved his challenge to the sufficiency of the evidence by

moving, in the district court, for a judgment of acquittal on that basis.        We

therefore review that claim de novo, “view[ing] the evidence in the light most

favorable to the government, with all reasonable inferences and credibility choices

drawn in the government’s favor.” . See United States v. Byrd, 403 F.3d 1278,

1288 (11th Cir. 2005). “‘A conviction must be upheld unless the jury could not

have found the defendant guilty under any reasonable construction of the

evidence.’” Id. (quoting United States v. Chastain, 198 F.3d 1338, 1351 (11th Cir.

1999)).

      “The district court’s interpretation of the sentencing guidelines is subject to

de novo review on appeal, while its factual findings must be accepted unless



                                         2
clearly erroneous.” United States v. Jordi, 418 F.3d 1212, 1214 (11th Cir. 2005)

(quotations and citations omitted).    The district court’s determination that the

defendant used a firearm “in connection with” another felony offense is reviewed

for clear error. United States v. Whitfield, 50 F.3d 947, 949 n.8 (11th Cir. 1995).

      The relevant facts are there. On September 28, 2006, Wooten was indicted

for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

Prior to trial, the parties stipulated that the firearm described in the indictment

affected interstate commerce, and that the defendant had previously been convicted

of a felony.

      At trial, Detective Aaron Tucker of the Prichard, Alabama Police

Department testified that on February 25, 2005, he saw a Blue Cadillac stopped in

the middle of a street in Prichard known for drug transactions.        The Cadillac,

driven by Wooten, was blocking the roadway, and a man was standing beside the

car with his head leaning into the window of the car. When Detective Tucker

pulled behind the Cadillac, it turned on to a different street. Detective Tucker, who

was driving an unmarked car, followed Wooten’s Cadillac and attempted to pull

him over. Tucker turned on his unmarked car’s lights and siren, at which point

Wooten sped away.          Tucker then requested backup, as Wooten drove

approximately 60 to 70 miles per hour on city streets, running red lights, until he



                                          3
was able to enter the interstate, where he led the police on a high-speed chase

through two separate jurisdictions.       After Wooten exited the interstate, he

sideswiped one car and rear-ended another, causing minor injuries to one driver

and eventually disabling Wooten’s Cadillac.

      Detective Tucker testified that a search of the unlocked trunk revealed a

loaded shotgun hidden behind car audio system components.          According to

Detective Tucker, the shotgun was too long to be hidden in the passenger

compartment. The search also revealed marijuana, packaged for personal use, in

the passenger compartment of the Cadillac. A check of the ownership of the

Cadillac revealed that it belonged to Wooten’s mother.

      Wooten’s mother, Janette Wooten, testified that the Cadillac came with

speakers when she bought it, but that her son installed additional car stereo

components, and she did not know about the stereo in the trunk. She said that she

had never owned or possessed a shotgun.

      At the close of the government’s case, Wooten moved for a judgment of

acquittal, arguing that there was insufficient evidence that he possessed or

exercised control over the shotgun. The district court denied Wooten’s motion.

The jury found Wooten guilty and he proceeded to sentencing.




                                          4
      The presentence investigation report (“PSI”) assigned Wooten a base offense

level of 14, pursuant to U.S.S.G. § 2K2.1(a)(6)(A), because he was prohibited from

possessing a firearm. The PSI recommended a 4-level increase to Wooten’s base

offense level, pursuant to U.S.S.G. § 2K2.1(b)(6), because he possessed the firearm

in connection with another felony offense (possession of marijuana), and a 2-level

increase for the obstruction of justice, pursuant to U.S.S.G. § 3C1.2, because

Wooten endangered others by fleeing from the police. With a criminal history

category V and a total offense level of 20, Wooten’s guideline range was 63 to 78

months’ imprisonment.

      Wooten objected to the PSI’s two-level adjustment for the obstruction of

justice, arguing that its application was improper in this case. (PSI Addendum).

Wooten also objected to the PSI’s four-level increase for using or possessing the

firearm in connection with another felony, arguing that the firearm was not actually

used or possessed during a felony offense. (Id.).

      Over Wooten’s objection to the § 2K2.1(b)(6) enhancement, the district

court adopted the PSI’s recommendations, finding that the firearm provided

security and cover to facilitate Wooten’s participation in illegal drug activity.

After considering the circumstances of Wooten’s arrest and the sentencing factors




                                         5
found in 18 U.S.C. § 3553, the court sentenced Wooten to a 75-month term of

imprisonment. This appeal followed.

      First, Wooten challenges the sufficiency of the government’s evidence on

his possession of the loaded firearm. Again, the government presented evidence

showing that, after a lengthy, high-speed pursuit, police arrested Wooten in a car

registered to, and owned by, his mother.      The police found marijuana in the

passenger compartment and a loaded shotgun hidden behind stereo components in

the trunk. Wooten’s mother testified that she did not own any firearms and was

unaware of the existence of the stereo components.

      In order to prove a violation of 18 U.S.C. § 922(g), the government must

show that (1) the defendant was a convicted felon; (2) the defendant knowingly

possessed a firearm or ammunition; and (3) the firearm or ammunition was in or

affecting interstate commerce. United States v. Deleveaux, 205 F.3d 1292, 1296-

97 (11th Cir. 2000). Here, the parties stipulated that Wooten was a convicted

felon, and that the firearm affected interstate commerce.    Therefore, the only

element at issue is whether Wooten knowingly possessed the shotgun.

      Possession may be either actual or constructive. United States v. Pedro, 999

F.2d 497, 500 (11th Cir. 1993). Constructive possession exists when a defendant

(1) “has knowledge of the thing possessed coupled with the ability to maintain



                                        6
control over it or reduce it to his physical possession even though he does not have

actual personal dominion,” or (2) has “ownership, dominion, or control over the

contraband itself or dominion or control over the premises or the vehicle in which

the contraband was concealed.” United States v. Derose, 74 F.3d 1177, 1185 (11th

Cir. 1996).   Mere presence near contraband, or awareness of its location, is

insufficient to establish possession.   United States v. Gardiner, 955 F.2d 1492,

1495 (11th Cir. 1992).     However, “flight from custody, resistance to arrest,

concealment, assumption of a false name, and related conduct, are admissible as

evidence of consciousness of guilt, and thus of guilt itself.”    United States v.

Borders, 693 F.2d 1318, 1324-25 (11th Cir. 1983) (citation omitted).

      Here, a reasonable trier of fact readily could find that Wooten had

constructive possession of the shotgun. There is no dispute that the loaded shotgun

was found in the vehicle Wooten was driving, a vehicle over which he exercised

dominion and control. Although the vehicle belonged to Wooten’s mother, she

was unaware of the stereo components in the trunk, behind which the shotgun was

hidden, and she testified that she had never owned or possessed a firearm.

Additionally, the jury could reasonably infer knowledge of the shotgun, based on

the weapon’s concealment in the trunk and Wooten’s attempt to evade arrest.

Therefore, construing the evidence in favor of the government, there was ample



                                          7
evidence from which the jury would find, beyond a reasonable doubt, that Wooten

constructively possessed the shotgun. Accordingly, the evidence was sufficient to

sustain the conviction.

      As for Wooten’s sentencing argument, section 2K2.1(b)(6) provides for a

four-level enhancement “[i]f the defendant used or possessed any firearm or

ammunition in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6).

In United States v. Rhind, 289 F.3d 690, 695 (11th Cir. 2002), we stated that the

phrase “in connection with” should be given its ordinary meaning. The phrase

appears throughout the Guidelines, and we have consistently held that it should be

given an expansive interpretation. See, e.g., id. Thus, in United States v. Jackson,

276 F.3d 1231, 1234 (11th Cir. 2001), we noted that, in certain circumstances,

mere possession of a firearm can be enough to apply a sentencing enhancement

utilizing the “in connection with” language. According to its ordinary and natural

meaning, the phrase “in connection with” does not require proof that the firearm

actually facilitated the other felony offense. See Rhind, 289 F.3d at 695; see also

U.S.S.G. § 2K2.1(b)(6), cmt. n. 14(A) (noting the applicability of the section where

the firearm “had the potential of facilitating” another offense punishable by

imprisonment for a term of over one year) (emphasis added).




                                         8
         We also have recognized that guns are the “tools of the drug trade,” as there

is a “frequent and overpowering connection between the use of firearms and

narcotics traffic.” United States v. Pham, 463 F.3d 1239, 1246 (11th Cir. 2006).

In Rhind, we rejected the idea that the presence of firearms in the same vehicle as

counterfeiting supplies was “mere coincidence,” noting that “it would be

reasonable to conclude that the presence of the firearms protected the counterfeit

money from theft during the execution of the felony.” 289 F.3d at 695. Moreover,

contrary to Wooten’s suggestion, we have never required that a firearm be located

within arm’s reach for the enhancement to apply. See United States v. Flennory,

145 F.3d 1264, 1270 (11th Cir. 1998) (concluding that a firearm found in the

defendant’s vehicle was possessed in connection with a felony drug offense taking

place across the street, because it could be easily retrieved if necessary),

superseded on other grounds, United States v. Brown, 332 F.3d 1341 (11th Cir.

2003).

         Here, the district court did not clearly err by determining that Wooten

possessed the shotgun “in connection with” his possession of marijuana, for

purposes of § 2K2.1(b)(6). The marijuana and the shotgun were in his possession

at the same time. The shotgun need not have facilitated the marijuana possession,

but here it did have the potential to do so. There is a strong connection between



                                           9
firearms and drugs. Moreover, the weapon, located in Wooten’s unlocked trunk,

was readily accessible to him if he needed its protection. Accordingly, we affirm

his sentence.

      AFFIRMED.




                                       10